DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment filed 12/13/2021.
Claims 1, 3, 5, 7, 13, 15, 17, 19 and 20 have been amendment; support for the amendments can be found in Fig. 1A and Fig. 1B and [0018-0021] of the original specification.
Claims 21-24 are newly added; support for these claims can be found in original claims 8 and 12.
Claims 2, 4, 14, and 16 have been canceled.
Claims 1, 3, 5-13, 15 and 17-24 are currently pending in this office action.
 
Claim Rejections
The 112(b) rejections of claims 7 and 19 are withdrawn because of the amendments to the claim.
The prior art rejections of claims 1-20 are withdrawn because of the amendments to the claims. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

The application has been amended as follows: 

In claim 8, lines 1-2, deleted “a rechargeable lipo polymer battery” and inserted ---a rechargeable lithium polymer battery---.
In claim 13, line 6, deleted “a wearable monitoring device” and inserted ---the wearable monitoring device---.
In claim 21, lines 1-2, deleted “a rechargeable lipo polymer battery” and inserted ---a rechargeable lithium polymer battery---.
In claim 23, lines 1-2, deleted “a rechargeable lipo polymer battery” and inserted ---a rechargeable lithium polymer battery---.

Authorization for this examiner’s amendment was given in an interview with Attorney Scott Thorpe on 02/09/2022.
Allowable Subject Matter
Claims 1, 3, 5-13, 15 and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Fritsch (US 2016/0056498 A1). Fritsch discloses an apparatus (“contact lens 150”; [0050]; Fig. 1B) comprising:


    PNG
    media_image1.png
    561
    652
    media_image1.png
    Greyscale


a connector (“physically connected” [0049]; Fig. 1A; element 111) that secures ([0049]) the angled battery (110) to a receiver (“substrate 111”; [0049]; Fig. 1A; element 111) on a wearable monitoring device (“circuit 105”; “electroactive element 120”; [0049]; Fig. 1A; element 105, 120) and

power contacts (“electrically…connected”; [0049]) that contact to power receptors (“interconnect features 125”; [0049]; Fig. 1A, 1B; element 125) on the wearable monitoring 



    PNG
    media_image2.png
    544
    635
    media_image2.png
    Greyscale
	Fritsch similarly discloses a system and a method comprising the same. However, Fritsch fails to disclose or suggest wherein the angled battery is removable from the wearable device without interrupting contact between the wearable device and a wearer. Further, it would not have been obvious to one of ordinary skill in the art to have modified according to this limitation as such a modification would be impractical as the apparatus is worn on the eye.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727